Citation Nr: 1717178	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-06 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee disorder as secondary to a service-connected left knee disability.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1980, from January 1981 to January 1984, and from April 1984 to April 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied the claims of service connection for an acquired psychiatric disorder, to include PTSD, and to reopen a previously denied claim for a right knee disorder.  The Veteran perfected a timely appeal of these determinations.  See Rating Decision, dated February 2010; Notice of Disagreement, dated March 2010; Statement of the Case, dated December 2011; Substantive Appeal, dated February 2012.

In May 2014, the Veteran testified at a video conference before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida.  A transcript of this hearing has been associated with the claims file.

This appeal was previously before the Board in September 2015, at which time the Board issued a decision that reopened and denied the Veteran's claim for entitlement to service connection for a right knee disorder, to include right knee arthritis, including on a secondary basis, and that remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  However, following the Board's decision, the Veteran timely appealed the Board's denial of service connection of the right knee to the U.S. Court of Appeals for Veterans Claims (CAVC or the Court).  In March 2016, the CAVC granted an Order for a partial remand consistent with the terms set forth in a Joint Motion for Partial Remand (JMPR).  The March 2016 JMPR vacated the issue of entitlement to service connection for a right knee disorder, to include right knee arthritis, including on a secondary basis, but noted that the Board's remand of the psychiatric disorder was not before the Court and that the Board's decision to reopen the claim for the right knee was a favorable determination not to be disturbed on appeal.  Therefore, the September 2015 Board decision to reopen the right knee claim, as well as the September 2015 Board remand for additional development the claim for service connection for an acquired psychiatric disorder, to include PTSD, have not been disturbed by the JMPR.

The Board notes that following the issuance of the Court's Order for partial remand consistent with the terms of JMPR, the Veteran was provided with a notice letter in April 2016 and an opportunity to submit additional argument and/or evidence in support of his appeal.

In July 2016, the Board denied the Veteran's service connection claim for a right knee disorder on a direct basis.  The issue of entitlement to service connection for a right knee disorder as secondary to the Veteran's service-connected left knee disability was remanded to the AOJ for further development.  A Supplemental Statement of the Case (SSOC) denying service connection for the right knee disorder on a secondary basis was issued in September 2016.  The case is again before the Board for appellate review.

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A right knee disorder, to include arthritis, is not shown to be proximately due to, the result of, or aggravated by a disease or injury of service origin.




CONCLUSION OF LAW

The criteria for establishing service connection for a right knee disorder, to include right knee arthritis, on a secondary basis, are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of an April 2009 letter which was sent prior to the RO's unfavorable decision.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

VA has obtained service treatment records and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue decided below have been obtained and associated with the Veteran's electronic claims file, and the Veteran has not contended otherwise. 

The Veteran has been provided with VA examinations that address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a matter that allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§3.326, 3.327, 4.2.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. §3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. §3.310(b)).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rather, the Board's analysis below will focus specifically on what evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Analysis

The Veteran is seeking service connection for a right knee disorder as secondary to his service-connected disability of traumatic arthritis of the left knee.

For each of the Veteran's periods of military service, with his last period of service ending in April 1988, the service treatment records reveal no complaint, diagnosis, or treatment regarding the right knee.

The earliest evidence indicating a diagnosis of a right knee disorder is the VA treatment records from the Orlando VAMC dated in March 2008.  These records indicate that the Veteran described an onset of pain beginning in 1985, which was greater in his left knee, and was examined by VA.  The VA examiner reviewed earlier dated diagnostic imaging consisting of an April 2007 X-ray of the right knee, which showed no evidence of a fracture or dislocation, unremarkable soft tissue structures, and a prominent patellar spur extending into the quadriceps tendon; and, a February 2008 MRI, which revealed a negative MRI of the right knee.  Upon physical examination of the right knee, the VA examiner detected crepitus and tenderness, medially, but no evidence of effusion, deformity, valgus or varus.  The Veteran demonstrated right leg flexion limited to 90 degrees, and zero degree of extension with no lag.  The Valgus and Varus stress tests were positive, as were the Lackman's and McMurray's tests.  The assessment was of degenerative joint disease (DJD) of the right knee.

VA outpatient treatment records dated in December 2009 and January 2010 indicated that the Veteran received injections into both knee joints for pain; and the diagnosis included osteoarthritis of the knees.

The Veteran was provided with a VA examination in February 2010.  The Veteran stated that he developed bilateral knee pain secondary to physical training in service in 1983.  The examiner observed from a review of the Veteran's medical records that he had no sick calls for injury or complaint regarding the right knee in service, but he was treated for left knee pain while in service, and underwent a left knee debridement in 2008 at the Orlando VAMC.  The examiner noted that the Veteran showed X-ray evidence of osteoarthritis of the knees, but opined that the right knee osteoarthritis was not caused by or a result of the service-connected left knee arthritis.  The examiner reasoned that the Veteran's medical history did not contain any complaints of right knee symptomatology during either his periods of service or until 2007-2008, which the examiner explained, based on current orthopedic literature as to establishing causation, revealed a stand-alone right knee entity unrelated to or aggravated by his left knee arthritis.

Private medical records from February 2012 show examination results for an MRI of the right knee without contrast.  The findings indicate degeneration and complex tearing of the posterior horn of the medial meniscus with a small vertical flap tear, mild to moderate ACL degeneration, and inflamed suprapatellar fat pad of uncertain clinical significance.  The examining physician did not provide an opinion as to the etiology of the noted conditions in the Veteran's right knee.

The Veteran was most recently provided with a VA examination in September 2016.  The Veteran reported that his left knee injury in service caused him to start compensating with his right knee.  The examiner diagnosed the Veteran with degenerative arthritis of the right knee.  He noted medial and lateral joint line tenderness of the right knee as well as less movement than normal due to ankylosis and adhesions that disturb locomotion, and interfere with sitting and standing.  The examiner added that there was no leg length discrepancy, but that the Veteran has a meniscal tear, and frequent episodes of joint "locking" and joint pain in his right knee.  The examiner concluded that it is less likely as not that any currently diagnosed right knee disorder is caused by or aggravated by the Veteran's service-connected left knee traumatic arthritis, formerly residuals of a left knee injury.  He provided the rationale that there is no leg length discrepancy and that the osteoarthritis and meniscal tear are most likely related to normal aging and wear and tear.  The examiner added that the fact that the Veteran uses a walking cane is undisputed.  However, there is no correlation between using a cane and developing osteoarthritis of the knees or meniscal tears.  The examiner also noted that the fact that the Veteran has an antalgic gait is also undisputed, adding that the Veteran has tricompartment syndrome in his left knee that leads to an antalgic gait.  He stated that arthritis in one joint does not preclude arthritis in another.  The examiner's opinion is based on examination and interview of the Veteran.  Also, the examiner reviewed the Veteran's claims file, which contained his service treatment records and post-service medical evidence.  

While the Veteran is competent to describe his experiences and symptoms, the etiology of right knee arthritis may not be diagnosed by lay observation alone, and the Veteran has not been shown to have the expertise to provide a competent opinion concerning the complex medical question of the nature or etiology of this claimed disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Rather, medical evidence on this point is required.

The VA examiner's report from September 2016 expressly demonstrates the examiner's review of the Veteran's medical history, both during and after service.  In light of the factual and medical support the examiner gave for his opinion, the Board finds that the September 2016 VA opinion contains sufficient rationale and is afforded great probative value in adjudicating the claim of service connection for a right knee disorder.  

The evidence of record does not establish any correlation between the Veteran's service-connected left knee traumatic arthritis and the claimed right knee disability.  Further, the service treatment records have shown that the Veteran had a left knee condition while in service, and his right knee osteoarthritis did not appear until March 2008.  Inasmuch as there is no evidence of any signs or symptoms of a right knee condition in service, and no competent evidence that any current disease or disability of the right knee was caused by or aggravated by the service-connected left knee traumatic arthritis, the Board finds no basis for a favorable disposition of the Veteran's right knee claim.  In so finding, the Board notes that the February 2010 and September 2016 VA examiners specifically indicated that the Veteran's right knee arthritis was not caused or aggravated by his service-connected left knee traumatic arthritis.  Instead, the September 2016 examiner opined that the right knee arthritis is most likely related to normal aging and wear and tear.  The VA examiners' opinions discussed above have been consistent with the previous medical reports in the Veteran's record.  The Veteran has not submitted any conflicting evidence or any private medical opinions that are contrary to the VA examiners' conclusions.  Thus, the Board finds that there is no persuasive evidence of any right knee disorder on account of being proximately due to, or aggravated by the service-connected left knee arthritis.

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's service-connected left knee arthritis and his right knee disorder.  Accordingly, the Board finds that the claim of service connection for a right knee disorder as secondary to his service-connected left knee arthritis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to service connection for a right knee disorder as secondary to a service-connected left knee disability is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has claimed entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  VA outpatient records, which date through January 2017, indicate a diagnosis of a mental disorder, variously diagnosed as PTSD, dysthymic disorder, and active psychosis.  These records indicate that in October 2010, the Veteran relayed symptoms of anger, flashbacks and sleep problems due to his psychiatric disability.  The Veteran reported negative cognition of "I am a coward" regarding him running away from a gun that was used to kill a fellow Marine.  The Veteran stated that the other marines talked to him in private about being a coward, which prompted him to transfer from the base.

The Veteran has reported multiple stressful events while stationed at Guantanamo Bay, Cuba, which he believes are the precipitating factors leading to his psychiatric disability.  Specifically, in an April 2009 statement, the Veteran reported that while stationed in Guantanamo Bay, Cuba, between July and August 1977, he witnessed an altercation between two service members in the mess hall that resulted in a private being shot in the head and killed.  He recalled another incident occurring between August to September 1977, where he heard a loud explosion and witnessed debris from a land mine, from which he claims to have been frightened.  At the May 2014 Board hearing, the Veteran testified to the effect that the mess hall incident occurred a few months after January 1977, that the shooter had the last name "Sizemore," and that he was also known as a boxing champion.  The Veteran believes that the shooter was convicted and served a sentence at Fort Leavenworth.

This matter was previously remanded by the Board in September 2015 for further development.  The September 2015 remand directed the AOJ to obtain any ongoing mental health records for the Veteran.  Additionally, the Board asked the AOJ to request the United States Army and Joint Service Records Research Center (JSRRC) or any other appropriate service department to search and examine the unit history of the Veteran in order to verify his alleged PTSD stressors.  The AOJ was asked to fully document all efforts and to prepare a memorandum of unavailability if the search led to negative results.  Then, the Board directed the AOJ to schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of any psychiatric disorder found to be present.  Finally, the AOJ was asked to re-adjudicate this issue and provide a SSOC if the issue remained denied.

Following the September 2015 remand, the Veteran's ongoing mental health records were associated with the claims file.  Notably, in a September 2016 VA psychotherapy session, the Veteran reluctantly admitted to experiencing military sexual trauma (MST).  He chose not to provide additional details.  In a November 2016 psychotherapy session, the VA examiner noted that the Veteran had recently disclosed MST and that it is likely that the presenting mental health symptoms are related to both trauma types, to include the shooting of a Marine in Guantanamo Bay, Cuba.  The Board finds that a remand is required in order to provide the Veteran with proper notice regarding the information required to corroborate an in-service stressor related to an in-service personal assault.  In this regard, the AOJ must contact the Veteran in an attempt to gather more detailed information on the alleged sexual assault.  The Veteran should be given an opportunity to submit credible supporting evidence that the claimed in-service stressor occurred.  The Veteran should provide the date, location, and name of the assailant he alleges committed the assault.  The Veteran may include evidence from sources other than the Veteran's service records.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  See 38 C.F.R. § 3.304(f).

If the Veteran is able to provide corroborating evidence as to the in-service stressor of personal assault, the Board finds that this would be enough to meet the low threshold set forth in McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  As such, the Veteran should be afforded a VA examination to determine the nature and etiology of his PTSD diagnosis in light of the most recent alleged in-service stressor of personal assault.

The Board notes that the Veteran's report of sexual assault in service falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  Moreover, it is well established that a medical opinion may be used to corroborate a personal-assault stressor. See Menegassi v. Shinseki, 638 F. 3d 1379, 1381 (Fed. Cir. 2011).  Therefore, on remand the examiner should address whether the evidence indicates that a personal sexual assault occurred.

Additionally, although the AOJ has made several attempts since the September 2015 remand to obtain information to verify the Veteran's alleged accounts of witnessing a shooting and being in close proximity of a land mine explosion, verification of the incidents has not yet been established.  In February 2017, the Veteran's attorney sent a letter to the VA indicating that the VA requests for information from the appropriate sources contained erroneous information.  Specifically, the Veteran through his attorney states that the victim in the shooting in Guantanamo Bay, Cuba, was not PFC Bailey.  PFC Bailey was a witness to the shooting along with the Veteran.  The Board also notes that the attorney's letter shows two possible spellings for the alleged shooter's name: "Sizemore" and "Sizemoore."  The Board finds that due to the error in both the name of the victim and the possible misspelling of the alleged shooter's name, additional attempts to verify the Veteran's alleged PTSD stressors with the correct identifying information should be made.  

The Board finds that the AOJ did not prepare a memorandum of unavailability after the search efforts led to negative results.  The Board also notes that the Veteran was not subsequently scheduled for a VA psychiatric examination as was directed in the September 2015 remand.  Additionally, the AOJ did not re-adjudicate the issue of entitlement to an acquired psychiatric disorder, to include PTSD, nor provide the Veteran with a SSOC.  

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure [sic] compliance."  Id.

Therefore, this matter must be remanded in order to give the Veteran an opportunity to verify the newly presented potential PTSD stressor of MST.  The AOJ also needs to correct the erroneous information in its requests for information regarding the Veteran's alleged stressor of witnessing a shooting in the mess hall while stationed in Guantanamo Bay, Cuba.  Additionally, the AOJ must comply with the September 2015 remand by scheduling the Veteran for a VA psychiatric examination and subsequently re-adjudicating this claim.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request a more detailed description of the alleged personal sexual assault, to include specific information regarding the incident such as date, location, and name of the assailant, as well as any additional corroborating evidence of the assault.  Notify the Veteran of any and all kinds of evidence that may be used to substantiate his claim. See above and 38 C.F.R. § 3.304(f).

2. Undertake any necessary development to independently verify the in-service sexual assault described by the Veteran.  Development should include contacting the United States Army and Joint Services Records Research Center (JSRRC), using any detailed information provided by the Veteran upon request after this remand, as well as the information available in the Veteran's service personnel records. 

The agencies contacted should provide any available information that might corroborate the Appellant's alleged in-service stressor of personal sexual assault from his periods of service.  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished.

3. Contact the appropriate service departments previously contacted by the AOJ regarding verification of the alleged stressors of: (1) having witnessed the fatal shooting of a fellow service member following an altercation in the mess hall at Guantanamo Bay, Cuba, between the months of either April 1977 to June 1977, or July 1977 to September 1977; and (2) his unit being in close proximity (i.e., ear-shot) of a land mine exploding and having witnessed the debris from the mine explosion, between the months of August 1977 to September 1977.

In the correspondence with these departments, include both spellings for the alleged shooter's name: "Sizemore" and "Sizemoore."  Note that the alleged victim's name is unknown, and that the Veteran witnessed this along with another marine with the last name "Bailey."

All efforts to verify the Veteran's alleged accounts, as listed above, should be fully documented.  The AOJ should follow up on any additional search efforts suggested by the appropriate departments contacted or any other appropriate service department entity.  If the search efforts lead to negative results, the AOJ should prepare a memorandum of unavailability, provide notice to the Veteran of the inability to verify such alleged events, and allow the Veteran an opportunity to respond.

4. After all records and/or responses regarding the Veteran's alleged stressful events have been associated with the claims file, the AOJ should schedule the Veteran for a VA psychiatric examination, in order to determine the nature and etiology of any psychiatric disorder found to be present.  The claims file should be made available to the examiner for review, and a notation to the effect that this review took place should be included in the report.

The examiner is asked to offer an opinion addressing the following questions:

a) Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?  In making this assessment, the examiner is asked to consider and discuss the October 2010 VA mental health records from the Orlando VA Medical Center, which indicate a diagnosis of PTSD.

i) If the answer is "yes," is it at least as likely as not (a 50 percent or greater probability) that such disorder was manifested in service or is otherwise medically related to service?  In making this assessment, the examiner should consider and discuss the Veteran's alleged accounts of: (1) having witnessed the fatal shooting of a fellow service member following an altercation in the mess hall in Guantanamo Bay, Cuba, and (2) his unit being in close proximity (i.e., ear-shot) of a land mine explosion and his having witnessed the debris from the mine explosion, while stationed in Guantanamo Bay, Cuba.

ii) Also, specific to the diagnosis of PTSD, the examiner should discuss whether the Veteran's response to an alleged account of his unit being in close proximity (i.e., ear-shot) of a land mine exploding and his having witnessed the debris from the mine explosion, while stationed in Guantanamo Bay, Cuba, would involve a state of fear, helplessness or horror?

b) Does the Veteran meet the diagnostic criteria for a mental disorder (other than PTSD) as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?  In making this assessment, the examiner is asked to consider and discuss the VA mental health records from the Orlando VA Medical Center dated through January 2017, which indicate diagnoses of a dysthymic disorder an active psychosis.

i) If the answer is "yes," and for each mental disorder diagnosed (other than PTSD), is it at least as likely as not (a 50 percent or greater probability) that such disorder was manifested in service or is otherwise medically related to service?  In making this assessment, the examiner should consider and discuss the Veteran's alleged accounts of: (1) having witnessed the fatal shooting of a fellow service member following an altercation in the mess hall in Guantanamo Bay, Cuba, and (2) his unit being in close proximity (i.e., ear-shot) of a land mine explosion and his having witnessed the debris from the mine explosion, while stationed in Guantanamo Bay, Cuba.

c) If there is enough corroborating evidence to suggest that the in-service stressor of sexual assault may have occurred, the examiner must take into account the most recently alleged in-service stressor of personal sexual assault in his or her responses to the above questions.  In doing so, the examiner should determine whether it is at least as likely as not that the Veteran displayed any behavior in service that would be consistent with his claim of sexual assault during service with the Marines.  If the examiner is of the opinion that a personal sexual assault occurred, the examiner should then state whether the Veteran's PTSD or any other diagnosed mental health disorder was the result of or aggravated by such assault.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of the Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5. Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ must review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. The AOJ should then re-adjudicate the issue of entitlement to an acquired psychiatric disorder, to include PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a SSOC.  An appropriate period of time should be allowed for a response.









The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


